Name: Commission Regulation (EEC) No 3856/89 of 20 December 1989 laying down implementing procedures for the import arrangements applicable to products covered by CN codes 0714 10 91, 0714 10 99, 0714 90 11 and 0714 90 19 originating in the present contracting parties to the GATT other than Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 89 Official Journal of the European Communities No L 374/27 COMMISSION REGULATION (EEC) No 3856/89 of 20 December 1989 laying down implementing procedures for the import arrangements applicable to products covered by CN codes 0714 10 91 , 0714 10 99, 0714 90 11 and 0714 90 19 originating in the present Contracting Parties to the GATT other than Thailand application of the system of import and export licences for cereals and rice f), as amended by Regulation (EEC) No 990/89 ("); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to products covered by CN codes 0714 10 and 0714 90 originating in certain third countries ('), as last amended by Regulation (EEC) No 3846/89 (2), and in particular Article 2 thereof, HAS ADOPTED THIS REGULATION : Article 1 The arrangements provided for in Article 1 (2) of Regulation (EEC) No 430/87 shall apply, subject to the provisions of this Regulation, to products covered by CN codes 0714 10 91 , 0714 10 99, 0714 90 1 1 and 0714 90 19 originating in Contracting Parties to the GATT other than Thailand. Whereas Commission Regulation (EEC) No 4008/87 (*), as amended by Regulation (EEC) No 348/88 (4), lays down detailed rules for implementing the import arrangements applicable to manioc and similar products originating in the present Contracting Parties to the GATT other than Thailand ; whereas, in the light of experience, the said rules should be amended ; Whereas, in particular, the origin of the products should be ensured by providing that the issue of import licences be subject to the presentation of documents issued by the countries concerned ; Whereas, for the sake of sound management of the import arrangements, an application for a licence may not concern a quantity in excess of the quantity entered on the document showing that the goods have been loaded and effectively shipped to the Community ; Whereas, in agreement with the Indonesian authorities, the issue of import licences for products originating in Indonesia is subject to the presentation of specific documents of origin and exportation ; Whereas, the usual additional procedures for the management of such quotas, relating in particular to the submission of applications, issue of licences and monitoring of imports, should be applied ; whereas the said procedures either supplement or derogate from Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application for the system of import and export licences and advance fixing certificates for agricultural products (*), as amended by Regulation (EEC) No 1903/89 (s) and Commission Regulation (EEC) No 891 /89 of 5 April 1989 on special detailed rules for the Article 2 1 . Import licence applications shall be admissible if : (a) they are accompanied by the original of a document drawn up by the competent authorities of the country concerned certifying the origin of the goods ; (b) they are accompanied by proof, in the form of a copy of the bill of loading, that the goods have been loaded in the third country which issued the licence referred to in point (a) and are being transported to the Community by the vessel mentioned in the application ; (c) they relate to a quantity which does not exceed the quantity in respect of which the proof of origin and proof of transport are provided. 2. For products originating in Indonesia, import licence applications shall be admissible if : (a) they are accompanied by the original of a document drawn up by the Indonesian authorities in accordance with the specimen in Annex 1 ; (b) they are accompanied by an export licence issued by the said authorities, duly completed, in accordance with the specimen in Annex 2 ; (c) they are accompanied by proof of loading and transport, as referred to in paragraph 1 (b) ; (') OJ No L 43, 13 . 2. 1987, p. 9 . (2) See page 3 of this Official Journal. (3) OJ No L 378, 31 . 12. 1987, p. 2. (4) OJ No L 34, 6. 2. 1988, p. 24. 0 OJ No L 331 , 2. 12. 1988, p. 1 . (6) OJ No L 184, 30. 6. 1989, p. 22. 0 OJ No L 94, 7. 4. 1989, p. 13. ( ») OJ No L 106, 18 . 4. 1989, p. 26. No L 374/28 Official Journal of the European Communities 22. 12. 89 (d) they relate to a quantity which does not exceed the quantity indicated in the documents referred to in points (a), (b) and (c). &lt; Article 3 Licence applications and licences shall indicate : 1 . In section 8 the third country in which the product concerned originated. Importation from the country indicated in the licence shall be obligatory. 2. In section 24, one of the following entries :  ExacciÃ ³n reguladora a percibir : 6 % ad valorem  Importafgift : 6 % af vÃ ¦rdien  Zu erhebende AbschÃ ¶pfung : 6 % des Zollwerts  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ Ã ¿Ã  Ã µÃ ¯Ã ÃÃ Ã ±Ã ¾Ã · : 6% Ã ºÃ ±Ã ' Ã ±Ã ¾Ã ¯Ã ±  Amount to be levied : 6 % ad valorem  PrÃ ©lÃ ¨vement Ã percevoir : 6% ad valorem  Prelievo da riscuotere : 6 % ad valorem  Toe te passen heffing : 6 % ad valorem  Direito nivelador a cobrar : 6 % ad valorem. 2. The Member States shall notify to the Commission by telex not later than 17.00 hours on the day following the day on which the applications are lodged the following particulars in respect of each application :  country of origin of the product,  the quantity for which the import licence is applied for,  the name of the applicant,  the number of the certificate of origin presented and the total quantity entered in the original document or an extract of the said certificate,  the name of the vessel entered in section 20,  for products originating in Indonesia, the number of the Indonesian export licence, entered in the uppermost section of the licence. 3 . The Commission shall determine and notify to Member States by telex not later than the Friday following the day on which applications are lodged the extent to which licence applications are to be approved. 4. For applications transmitted in accordance with paragraph 2, import licences shall be issued on the fifth working day following that on which the application is lodged. Article 6 By way of derogation from Article 8 (4) of Regulation (EEC) No 3719/88, the quantity released into free circulation may not exceed the quantity indicated in sections 17 and 18 of the import licence ; to that end the figure 0 shall be entered in section 19 of the licence . Article 7 Licences issued pursuant to this Regulation shall be valid throughout the Community for 60 days from the date of effective issue. However, such validity may not extend beyond 31 December of the year of issue. Article 8 Article 33 (5) of Regulation (EEC) No 3719/88 shall apply. Article 9 Regulation (EEC) No 4008/87 is repealed. Article 10 This Regulation shall enter into force on 1 January 1990. 3 . In section 20, the name of the vessel in which the goods are being or have been shipped to the Community, and the number of the certificate of origin submitted. Article 4 1 . By way of derogation from Article 12 of Commission Regulation (EEC) No 891 /89, the security against import licences shall be ECU 20 per tonne. 2. If, by virtue of the application of Article 5 (3), the quantity in respect of which the licence is issued is less than the quantity in respect of which it was applied for, the security corresponding to the difference shall be released. 3. The fourth indent of Article 5 ( 1 ) of Regulation (EEC) No 3719/88 shall not apply. Article 5 1 . Licence applications shall be lodged with the competent authorities of the Member States on Mondays up to 13.00 hours or, if Monday is not a working day, on the first working day thereafter. The first day on which applications may be lodged shall be Monday, 8 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1989. For the Commission Ray MAC SHARRY Member of the Commission ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I ALLEGATO I  BIJLAGE I  ANEXO I ORIGINAL 1 Goods consigned from (Export's business name, address, country) 2 Goods consigned to (Consignee's name, address, country) REPUBLIC OF INDONESIA DEPARTMENT OF TRADE CERTIFICATE OF ORIGIN FORM B Reference No. : 4 For ufficial use3 Means of transport and route (as far as known) Shipped by : From : To : Date of shipment : 7 Number and kind of packages ; description of goods5 Item num ­ ber 8 Gross weight or other quantity 9 Number and date of invoices 6 Marks and number of packages 10 Certification . It is hereby certified , on the basis control carried out, that goods stated above were produced in Indonesia 11 Competent authority (name, full address). class="page"> ANEXOU  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEXII  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXOU ORIGINALSERIAL No DEPARTMENT OF FOREIGN TRADE MINISTRY OF COMMERCE EXPORT CERTIFICATE EXPORT CERTIFICATE No EXPORT PERMIT No 1 . EXPORTER (NAME, ADDRESS AND COUNTRY) 2. FIRST CONSIGNEE (NAME, ADDRESS AND OUNTRY) NAME NAME ADDRESS ADDRESS COUNTRY COUNTRY 3. SHIPPED PER 5. COUNTRY/COUNTRIES OF DESTINATION IN EEC 4. EXPECTED TIME OF ARRIVAL 6. TYPE OF MANIOC PRODUCTS 7 . WEIGHT (METRIC TON) 8. PACKING SHIPPED WEIGHT IN BULKNC-0714 1091 NC-0714 1099 NC-0714 90 11 NC-0714 90 19 BAGS OTHERS DEPARTMENT OF FOREIGN TRADE DATE NAME &amp; SIGNATURE OF AUTHORIZED OFFICIAL &amp; STAMP THIS CERTIFICATE IS VALID FOR 120 DAYS FROM THE DATE OF ISSUE FOR USE OF EEC AUTHORIES : class="page"> </body></html>